Citation Nr: 1814428	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUE
 
Entitlement to service connection for cause of death.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Christopher Barrett
 
 
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1970 to September 1974.  He died in March 2009.  The appellant is the Veteran's surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.
 
The appellant testified in March 2017 before the undersigned.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT
 
1.  The Veteran was not service connected for any disorder at the time of his death.

2.  The Veteran died in March 2009.  The death certificate noted that the cause of death was acute respiratory failure, due to or as a consequence of chronic renal failure, due to or as a consequence of chronic obstructive pulmonary disease.

3.  The Veteran did not suffer an in-service incident, illness or injury which can be etiologically linked to the cause of his death.
 
 

CONCLUSION OF LAW
 
The cause of the Veteran's death was not due to a disease or injury incurred or aggravated in-service. 38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312, 4.9 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The appellant contends that the Veteran was exposed to herbicide agents through his naval service in waters off of Vietnam, and that this exposure resulted in diabetes mellitus which in turn resulted in chronic renal disease and chronic obstructive pulmonary disease that led to the Veteran's death.
 
To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.
 
A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
The Veteran died in March 2009.  The death certificate noted that the cause of death was an acute respiratory failure, due to or as a consequence of chronic renal failure, due to or as a consequence of chronic obstructive pulmonary disease.
 
At the time of his death the Veteran was not service connected for any disorder.
 
A veteran, who during active military, naval, or air service, served on the land mass or on the inland waterways of the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The pertinent list of diseases does not, however, include any renal disorder or chronic obstructive pulmonary disease.  38 C.F.R. §3.309(e).
 
After reviewing all the lay and medical evidence, including the appellant's contentions asserting the Veteran's inservice exposure to herbicide agents, the Board finds that the weight of the evidence is against entitlement to service connection for the cause of the Veteran's death.  Initially, the service treatment records do not reveal any evidence of a chronic renal disorder or chronic obstructive pulmonary disease.  Consequently, there is no basis to grant service connection on a direct basis. 

Further, even if renal disease and chronic obstructive disease were diseases subject to presumptive service connection based on inservice exposure to Agent Orange and other herbicides, which they are not, the record shows that the Veteran served in waters off the coast of the Republic of Vietnam.  The Veteran did not serve on the land mass or on the inland waterways of that country.  Rather, the evidence demonstrates that the Veteran  served aboard the U.S.S. Truxtun and U.S.S. Tolovana.  The Veteran's DD Form 214 and personnel records show that he was underway on the U.S.S. Truxtun from September 1971 to August 1972, and on the U.S.S. Tolovana from September 1972 to September 1974.  His service personnel records, however, do not indicate any periods of duty or leave during which he traveled to the mainland of the Republic of Vietnam.  Furthermore, analysis of deck logs and the VA Compensation Service's Ship List for these ships show no crew land excursions during the periods in which the Veteran was aboard his assigned duty stations, and no corroborating evidence of record that either vessel traveled into the inland waters of Vietnam.  The appellant has not provided any evidence showing that the Veteran was otherwise exposed to Agent Orange and other herbicides, and she has presented no competent evidence linking the cause of his death to such exposure.  Accordingly, there is no basis service connection for chronic renal failure or congestive obstructive pulmonary disease is not possible.  These facts, circumstances and application of the law, leave the Veteran with no service connected disability.
 
After review of all of the evidence of record, the Board finds no medical evidence to suggest that the Veteran had a renal disorder or chronic obstructive pulmonary disease due to service.  The causes or factors contributing to either his death or the immediate afflictions that caused his death, are not related to his service.  38 U.S.C. §1310; 38 C.F.R. §3.312(c)(1).  Thus the evidence shows that service connection for the cause of his death is not warranted.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. §5107, C.F.R. §3.102.  The appeal is denied.

In making this decision the Board acknowledges the appellant's belief that the cause of the Veteran's death was due to the role that diabetes played in causing the development of chronic renal disease and chronic obstructive pulmonary disease.  The appellant, however, is a lay person and there is no evidence showing that she is trained in the field of medicine.  As such, she is not competent to offer the required medical  opinion on the cause of the Veteran's death.  Hence, there is no reason to doubt the official cause of death as stated on the death certificate.
 
 
ORDER
 
Entitlement to service connection for cause of death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


